Title: From George Washington to Major General Benedict Arnold, 26 August 1780
From: Washington, George
To: Arnold, Benedict


					
						Dear Sir
						Head Quarters Bergen County [N.J.] 26th Augt 1780
					
					Our necessities will oblige us to draw down part of the Flour and Rum from West Point—The Commy General of Issues who is fully acquainted with our wants and expectations will be as sparing as possible of his draft upon your Magazine.
					I have this moment recd yours of the 23d. I will take the Contents into consideration and give you an answer in my next. I am Dear Sir Yr most obt Servt
					
						Go: Washington
					
				